Exhibit 10(kkk)

CLEVELAND-CLIFFS INC

Amendment No. 1

to

Long-Term Incentive Program Participant Grant and Agreements

for

John S. Brinzo

This Amendment No. 1 is executed as of the date set forth below by
Cleveland-Cliffs Inc (the “Company”);

WITNESSETH:

WHEREAS, effective May 8, 2000, Cleveland Cliffs Inc (the “Company”) established
the Cleveland-Cliffs Inc Long-Term Incentive Plan (the “Incentive Plan”) in
order to attract and retain executives and other key employees of the Company
and its subsidiaries and to align their interests directly with the interests of
the shareholders of the Company by increasing the Company’s long-term value and
exceeding the performance of peer companies; and

WHEREAS, in conjunction with the Incentive Plan, the Company entered into
Long-Term Incentive Plan Participant Grant and Agreements (“Participant Grants”)
with certain eligible employees, including John S. Brinzo (“Brinzo”), for the
2004 year (the “Brinzo 2004 Participant Grant”), the 2005 year (the “Brinzo 2005
Participant Grant”) and the 2006 year (the “Brinzo 2006 Participant Grant)
(collectively, the “Brinzo Participant Grants”); and

WHEREAS, the Company reserved the right to amend any Participant Grant pursuant
to Section 5.7 of the Participant Grants; and



--------------------------------------------------------------------------------

WHEREAS, the Company desires to amend the Brinzo Participant Grants, effective
September 1, 2006, in order to accelerate the vesting of the Performance Shares
and Retention Units granted thereunder;

NOW, THEREFORE, pursuant to Section 5.7 of the Participant Grants, Brinzo’s
Participant Grants are hereby amended, effective September 1, 2006, as follows:

2004 Brinzo Participant Grants

(1) Section 2.6 of Brinzo’s 2004 Participant Grant is hereby amended by the
addition of a new subsection (c) to read as follows:

“(c). Notwithstanding the foregoing, effective September 1, 2006, in the event
the Participant remains Chairman of the Board of Directors of the Company
(“Chairman”) until December 31, 2006, he shall fully vest in all of the
Performance Shares earned under this Agreement as of such date. In the event the
Participant does not remain Chairman until December 31, 2006, he shall vest in
accordance with the provisions of subsection (a) above, taking into account his
service as an employee and as a non-employee Chairman in calculating his
prorated Performance Shares Earned.”

(2) Section 3.5 of Brinzo’s 2004 Participant Grant is hereby amended by the
addition of a new sentence at the end of such Section to read as follows:

“Notwithstanding the foregoing, effective September 1, 2006, in the event the
Participant remains Chairman of the Board of Directors of the Company
(“Chairman”) until December 31, 2006, he shall fully vest in all of the
Retention Units earned under this Agreement as of such date. In the event the
Participant does not remain Chairman until December 31, 2006, he shall vest in
accordance with the general provisions described above, taking into account his
service as an employee and as a non-employee Chairman in calculating his
prorated share of Retention Units.”



--------------------------------------------------------------------------------

2005 and 2006 Brinzo Participant Grants

(3) Section 2.6 of Brinzo’s 2005 and 2006 Participant Grants are hereby amended
by the addition of a new subsection (c) to read as follows:

“(c). Notwithstanding the foregoing, effective September 1, 2006, the
Participant shall vest in accordance with the provisions of subsection
(a) above, taking into account his service as an employee and as a non-employee
Chairman of the Board of the Company in calculating his prorated Performance
Shares Earned.”

(4) Section 3.5 of Brinzo’s 2004 Participant Grant is hereby amended by the
addition of a new sentence at the end of such Section to read as follows:

“Notwithstanding the foregoing, effective September 1, 2006, the Participant
shall vest in accordance with the general provisions described above, taking
into account his service as an employee and as a non-employee Chairman of the
Board of the Company in calculating his prorated share of Retention Units.”

IN WITNESS WHEREOF, the Company by its appropriate officer, duly authorized, has
executed this Amendment No. 1 as of this 18th day of September, 2006.

 

CLEVELAND-CLIFFS INC

By:

 

/s/ Joseph A. Carrabba